Report oe CoMmittee.
Wednesday, Oct. 28th, 1778.
Mr. Schoonmaker, from the committee of privileges and elections, eported. That in the controverted election of Elishamer Tozer, *6Esq., and John Eowan, Esq., the parties being called in and the matters specified in the petition.of the said John Eowan against the said Elishamer Tozer, the sitting member, referred to the said committee, being argued, and many matters alleged by the parties, of facts in the county of Charlotte, which, by reason of the great distance from hence, and the expense in bringing witnesses hither, they could not conveniently prove to the satisfaction of the said committee, both parties agreed that witnesses might be examined in the county of Charlotte; for that purpose, the said committee are, therefore, of opinion.
1. That a scrutiny be allowed in the controverted election aforesaid.
2. That the parties may have liberty of examining witnesses on oath, in the county of Charlotte, before any magistrate there, and transmit the depositions1 to this house at their next meeting.
3. That the petitioner or his agent deliver a list to the sitting member, or his agent, of the persons intended to be objected to by the petitioner, who voted for the sitting member, mentioning in the said list the several heads of objections, and distinguishing the same against the names of the voters excepted to, and that the sitting member or his agent deliver a like- list to the petitioner or his agent.
Which report he read in his place and afterward delivered the same in, at the table where the same was again read, and agreed to by the house; thereupon,
Resolved, That a scrutiny be allowed in the said controverted election, before the House, at their next meeting.
Ordered, That the said parties do, on the second Tuesday of December, exchange such lists as are mentioned in said report.
Ordered, By consent of the parties, that the said parties or their agents have liberty to examine witnesses on oath, before Alexander Webster and Ebenezer Eussell, Esqs., justices of the peace for the said county, or either of them, and that the depositions to be taken be transmitted to this House, at their next meeting, in writing, under the seal or seals of the person or persons taking the same.
Ordered., That such examinations be taken at the house of Ebenezer Clark, Esq., in the township of New Perth, in the said county, on the third Tuesday in December next, or so many next succeeding days as shall be necessary for that purpose.
Ordered, That the clerk of this House do serve the parties each with a copy of the above resolutions and orders.
Assembly Journal, 1JY8, page 26.
*7Poughkeepsie, Jan. 28th, 1779.
A letter from Alexander Webster and Ebénezer Russell, Esqs., two of the justices of the peace for the county of Charlotte, to the Speaker, inclosing several depositions relative to the controverted election ■ between Elishamer Tozer and John Rowan, Esqs., was read.
Ordered, That the said lettter and depositions be referred to the committee of privileges and elections.
Assembly Journal, 1779, page 46.
EuRthee Report of Committee.
February 2d 1779.
Mr. Schoonmaker, from the committee of privileges and elections, to whom was referred the letter of Alexander Webster and Ebenezer Russell, Esqs., and the depositions therein enclosed reported. That it will be proper for 'the House to take into consideration the said letter and depositions, when the House shall hold a scrutiny between Elishamer Tozer and John Rowan, Esqs. That the parties and several witnesses are now attending in this place, and, therefore, that the said scrutiny should be held as soon as the other.public business will permit.
Resolved, That the House concur with their committee in said report.
Resolved, That this House will, to-morrow, hold a scrutiny in the controverted election, between Elishamer Tozer and John Rowan, Esqs., and
Ordered, That the clerk serve the parties with copies of the above resolution.
Assembly Journal, 1779, page 50.
Johh Rowah at the Ear of the House.
March lUh, 1779.
John Rowan, Esq., attending at the bar of the House, prayed that the House would proceed to hold a scrutiny in the controverted election between him and Elishamer Tozer, Esq., and the said Elishamer Tozer not being present in his seat,
Resolved, That inasmuch as John Rowan, Esq., did not appear at the bar of this House on the first instant, pursuant to the" order of this House of the third day of February last, that this House will *8not at present proceed to hold a scrutiny in the controverted election between the said John Rowan and Elishamer Tozer, E-qs.;
, Resolved, That the said parties have a further day given, until the first day of the next meeting of the Legislature, and that if the said Elishamer Tozer doth not appear on that day, that this House will proceed to hold a scrutiny in the said controverted election, ex parte, and that if the said John Rowan doth not punctually attend on that day, that he he foreclosed of his right to a seat in this House.